DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
The present application is said to be a CIP of Application No. 16/204,861.  Claims 1-23 are pending and subject to examination in this Office action.

Information Disclosure Statement
The information disclosure statements (IDS) submitted to date are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the Examiner.

Drawings
The drawings are objected to for at least the following reason: Regarding Figures 21-29, 44, 45, 47 and 48, the character of the lines, numbers or letters is poor.  In this regard, the lines defining the slab bolster elements in these figures are of poor quality, blurry, and/or appear to include speckles or dots in a substantial portion thereof.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 8 and 12-15 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Regarding claim 8 (2nd line thereof), the term “the second plurality…” lacks proper antecedent basis.  In this regard, it appears that “another plurality…” set forth in the 1st line should be --a second 
Regarding claims 12, 14 and 15, “a frame member” is recited.  Is this frame member the same as or different from the previously recited frame member?

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6, 7, 10-16 and 20 are rejected under 35 U.S.C. 103 as unpatentable over Lee (U.S. Patent Application Publication No. 2008/0184656).
Regarding independent claims 1, 16 and 20, Lee clearly describes a slab bolster assembly/method comprising 
a plurality of slab bolster elements (10), each of the slab bolster elements comprising:
a frame member (upper portion of 15) having a male connector (20) at a first end and a female connector (30) at an opposite second end;
wherein the male connector includes a substantially solid insertion body (22, 26) with a surface having a first transverse locking groove (28); and

wherein the receptacle body includes first and second resiliently flexible locking tabs (35, 36) positioned and configured to deflect resiliently so as to allow the insertion of the insertion body into the receptacle body, and to resiliently engage with the transverse locking groove of the insertion body when the insertion body is received within the receptacle body (see e.g., Figs. 5 and 6).
Lee does not appear to expressly describe a second transverse locking groove.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide a second transverse locking groove to bolster the structural integrity of the system, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  
Accordingly, Lee as modified results in the claimed invention, and in particular, wherein the second resiliently flexible locking tab is positioned to engage a complimentary second transverse locking groove of the insertion body.

Regarding claim 6, wherein the female connector includes a first top opening about the first resiliently flexible locking tab and a second top opening about the second resiliently flexible locking tab, and wherein each of the first top opening and second top opening allow a user to view a top side of the complimentary insertion body when the complimentary insertion body is disposed within the receptacle body (see e.g., Figs. 3-6).

Regarding claim 7, wherein the female connector includes a first lower opening and a second lower opening to allow a user to view a bottom side of the complimentary insertion body 

Regarding claim 10, wherein the first resiliently flexible locking tab includes a detent comprising an engagement surface and an angled or sloped wedge surface (see e.g., Figs. 5 and 6).

Regarding claim 11, wherein the first locking groove is perpendicular relative to a length of the frame member (see e.g., Figs. 5 and 6).

Regarding claim 12, wherein each of the slab bolster elements comprises a plurality of standoffs (lower leg portions of 15) supporting a frame member, wherein each of the plurality of standoffs have a hollow interior and a closed lower end.

Regarding claim 13, wherein each of the plurality of standoffs have an open upper end.

Regarding claim 14, wherein each of the slab bolster elements comprises a plurality of standoffs (lower leg portions of 15) supporting a frame member, wherein each of the plurality of standoffs have a series of grooves cut into a perimeter of the standoff.

Regarding claim 15, wherein each of the slab bolster elements comprises a frame member having a U-shaped cross-sectional area (see e.g., Figs. 3-6).

Claims 9 and 23 are rejected under 35 U.S.C. 103 as unpatentable over Lee as applied above, and further in view of Lukas (U.S. Patent No. 8,616,108).
	Lee does not appear to expressly describe a living hinge.  As evidenced by Lukas, it was old and well-known in the connector art to utilize such living hinges to bolster the structural KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 415-16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 

Please be advised that a web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-11 and 15-23 are rejected on the ground of nonstatutory obviousness-type double patenting as unpatentable over claims 1-11 of U.S. Patent No. 10,604,933.
Although the conflicting claims are not identical, they are not patentably distinct from each other because all of the structural elements recited in the rejected claims are present in the noted claims of the '933 patent or they are obvious variants thereof.

Allowable Subject Matter
Subject to overcoming the double patenting rejection set forth above, claims 2, 5, 17, 19, 21 and 22 are objected to as being dependent upon a rejected base claim, but would appear to be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 8 would appear to be allowable if rewritten to overcome the rejection under 35 U.S.C. 112(b) and double patenting set forth above and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Refer to the attached Form PTO-892.
Authorization for Email Communication – In the event Applicant wishes to communicate with the Examiner via electronic mail, written authorization should be provided in Applicant’s next response.  See MPEP § 502.03.  The following is a sample authorization form which may be used by Applicant:
Recognizing that Internet communications are not secure, we hereby authorize the USPTO to communicate with any authorized representative concerning any subject matter of this application by electronic mail.  We understand that a copy of these communications will be made of record in the application file.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY MINTZ whose telephone number is (571)270-7327.  The examiner can normally be reached on M-Th 0730 - 1630 EDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/RODNEY MINTZ/
Primary Examiner, Art Unit 3635